DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 16 March 2022 has been entered.
Acknowledgement is made to applicant’s amendment of claim 1. Claims 2, 4-5, 7-9 and 14-16 are cancelled. Claims 1, 3, 6 and 10-13 are pending in this application.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 3-6, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schurmann et al. (US 2020/0254828 A1 – of record), in view of Yukawa et al. (US 7,188,652 B2 – of record), in view of Friedman Kierzkowski et al. (US 2010/0000640 A1 – of record).
Regarding claim 1, Schurmann discloses a pneumatic tire, see abstract. The tire including the structure of: a tread 1 having a groove – (depicted throughout the figures, but not annotated); a pair of side walls 2 respectively arranged at opposite ends of the tread; and a closed-cell ring 10 – (construed as a sound absorbing member) positioned on an inner side of the pneumatic tire. 

    PNG
    media_image1.png
    432
    705
    media_image1.png
    Greyscale

With respect to the closed-cell ring: As depicted in FIG. 1 – (previous work of Schurmann) the closed-cell ring is completely solid. However, the embodiment of FIG. 6 is used to illustrate the conventionally known external surface shape of the closed-cell ring, thus as depicted above: The closed-cell  where the radius of curvature is the same at all points located on the curved surface, the first thickness is less than the second thickness, and the sound absorbing member extends along a circumferential direction of the pneumatic tire.
Schurmann does not explicitly disclose the closed cell ring further comprises a first and second end separated from each other, where a high-value point position of radial force first harmonic (RF1H) of the pneumatic tire is between the first end and the second end in the claimed manner.
 ‘652, discloses a noise damper 9 has a length expressed by an angle around the tire rotational axis of preferably 350° ≈ 10° with respect to the separated ends 13 and tire center, see (Col 4 line 66 – Col 5 line 2), FIG. 5(a). Where for the separated ends 13 (discontinuous portion) the disclosed angle creates a taper that is necessary for preventing separation during use, see Col 5 lines 39-43.
Friedman discloses it is well known in the tire and automobile industries that tire non-uniformity has a substantial adverse effect on the ride and handling characteristics of vehicles. That the first harmonic component of radial force variation is an important factor to be considered in the evaluation of tire uniformity with respect to the performance and ride characteristics of the tire. And where the location on the tire itself of the point at which the maximum value – (construed as a high-value point position) of the first harmonic component of radial force variation – (construed as radial force first harmonic (RF1H)) occurs is of importance, knowledge of the location of this maximum value on each tire being useful in offsetting its undesirable effects, see Col 1 lines 39-44, Col 2 lines 21-33. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Therefore, one would readily consider the teachings of ‘652 and Friedman in developing a tire with regards to ride comfort to include noise suppression. Notably, with guidance provided by the ‘652 figure above, the noise damper is configurable such that:
“the first end 9e and the second end 9e are respectively end surfaces defined between the interior/exterior surfaces of the noise damper -  (construed as the first/second surfaces), wherein an angle between the first end and the second end is constant in a radial direction of the pneumatic tire”.
And a minimum value of an angle between the first end and the second end with respect to a center of a wheel rim of the pneumatic tire is a constant 10°; whereby a maximum value of radial force first harmonic of the pneumatic tire is between the first end and the second end; and whereby the maximum value of the RF1H of the pneumatic tire denotes a position of the pneumatic tire, the position of the pneumatic tire corresponding to a high-value point position of a radial force first harmonic (RF1 H) component of radial force variation. Such a combination offers a reasonable expectation of improving ride comfort by reducing the noise generated by the tires. 
As to the shape of the sound absorber:
Kierzkowski discloses a conventional sound absorber for reduction of tonal sounds in pneumatic tires, see [0002]. The sound absorber is configured to have a shape such that:
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Pair of edges)][AltContent: textbox (Second surface)][AltContent: arrow][AltContent: textbox (First surface)][AltContent: arrow]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

A first surface is continuously contacted to an interior surface on the inner side of the pneumatic tire and a second surface disposed opposite to the first surface so as to face the inside of the pneumatic tire, the second surface comprises a curved surface extending from an edge of any one of the pair of edges to an edge of the other of the pair of edges, past the central part and having a convex shape toward the inside of the pneumatic tire, the radius of curvature being the same at all points located on the curved surface and constant, and the thickness of the sound absorbing member is continuously changing between the pair of edges along.
Kierzkowski further discloses that such a shape increases the resistance of the sound absorber to damage of the first layer during fitment, see FIG. 5 and [0040].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pneumatic tire of Schurmann in the claimed manner as taught by ‘652, Friedman and Kierzkowski to improve ride comfort of the vehicle by suppression of noise, whereby the sound absorber is shaped to ease installation. Moreover, concerning the claimed ranges, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 
Regarding claims 3-6, 14-16, modified Schurmann discloses a closed-cell ring thickness of 20 mm – 40 mm, see Schurmann [0010] – (meets the claimed minimum value of the second thickness); the closed-cell ring has a first surface which faces the tread and an opposing second surface having a uniform curved surface that is symmetric with respect to a central line of the tread, see depiction above.
Regarding claims 10-11, modified Schurmann discloses an adhesive layer positioned between an inner surface of the tread and the closed-cell ring, see Schurmann [0009]; and a primer layer positioned between the adhesive layer and the inner surface of the tread, see ‘652 - Col 8 lines 17-19; and where .
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schurmann et al. (US 2020/0254828 A1 – of record), in view of Yukawa et al. (US 7,188,652 B2 – of record), in view of Friedman et al. (US 3,719,813 – of record), in view of Kierzkowski et al. (US 2010/0000640 A1 – of record), as applied to claim 1 above and further in view of Yukawa (US 2005/0275277 A1 – of record).
Regarding claims 12-13, modified Schurmann does not explicitly disclose the noise damper widths and volumes. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the noise damper having the claimed physical characteristics. Since Yukawa discloses a noise damper whose base is set in a range from 60 to 140 mm – (meets the claimed 120 mm – 160 mm); and width range of 5 to 100% of the tread width; and volume range of 0.4 to 20% of a volume of the tire cavity, see Yukawa [0064], and claim 1 – (meets the claimed 5% to 25%). Yukawa further discloses a tire noise reducing system, in which, based on the above-mentioned discovery of the effective thickness limitation, the damage and Separation of the damper at the time of demounting the tire can be further effectively prevented, see [0010].
Therefore, it is easily envisioned that locating the damper within 5 - 100% of the tread width overlaps a range of between 55% - 65% of a width between the pair of sidewalls. And it would have been obvious to one of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Response to Arguments
Applicant' s arguments, see pages 1-5, filed 03/16/2022, with respect to the rejection(s) of claims 1, 3, 6 and 10-13 under 35 U.S.C. 103 have been fully considered and are not persuasive.
Applicant' s Argument #1
Applicant argues on Pg. 2 that: Yukawa' 652 (US 7188652) disclose a configuration in which the ends of the sound-absorbing member is spaced apart from each other, it is respectfully submitted that the slope of the ends are not constant in the radial direction of the tire.
	Examiner's Response #1
Examiner respectfully disagrees. As depicted below:
[AltContent: textbox (Second end)][AltContent: arrow][AltContent: textbox (First end)][AltContent: arrow][AltContent: arc][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The angles formed by the ends are constant.
Applicant' s Argument #2
Applicant Argues on Pg. 4 that: Kierzkowski (US 2010/0000640) are not spaced apart from the each other, but overlap each other. Especially, the angle between the ends are not constant in the radial direction of the tire.
Examiner's Response #2
Examiner respectfully disagrees. As depicted above the so-called overlap of the ends is merely a tongue/slot arrangement for fastening the ends of the body together. It being noted the body of the device has constant sloped ends.   
Applicant' s Argument #3
Applicant Argues on Pg. 5 that: In the present application, the High-value Point Position (HPP) is between the first end 170a and the second end 170b to satisfy the uniformity of the pneumatic tire 1 (see that described paragraph [0063] in the present application). As in the cited documents, if the angle between the ends is not constant, the angle between the HPP and both ends also changes in the radial direction, and as a result, the uniformity of the tire is inevitably reduced.

Examiner respectfully disagrees. The above mentioned support comments are not found in the written description. What is recited however in paragraph [0065]: “the high-value point of the sine waveform may have a deviation of about 10°. When this fact is considered, it may be set that the HPP of the RF1H is positioned between the first end 170a and the second end 170b and an angle θ between the first end 170a and the second end 170b is equal to or greater than 10°, as shown in FIG. 6C. In other words, a minimum distance between the first end 170a and the second end 170b may be a distance when the angle θ between the first end 170a and the second end 170b with respect to the center C0 of the wheel rim 200 is 10° (provided that the HPP of the RF1H of the pneumatic tire 1 is between the first end 170a and the second end 170b). When the distance between the first end 170a and the second end 170b is set in the range described above, the uniformity of the pneumatic tire 1 including the sound absorbing member 170 may be satisfied”. Emphasis added.
Therefore, it is not the shape of the damper end portions which are used in establishing the high-value point position of a radial force first harmonic (RF1H), but the distance between the damper end portions which is created by the angle measure of the sector with respect to the center of the wheel rim. ‘652 discloses a length of the damper as expressed by an angle around the tire rotational axis of preferably 350° ≈ 10° with respect to 
[AltContent: textbox (Sector of 10°)][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749